      Case 2:18-cr-00538-KOB-JHE Document 1 Filed 10/29/18 Page 1 of 5                    FILED
                                                                                 2018 Oct-30 PM 02:31
                                                                                 U.S. DISTRICT COURT
                                                                                     N.D. OF ALABAMA


                                                                   JET/KRS: Nov. 2018
                                                                              GJ#27


                 IN THE UNITED STATES DISTRICT COURT

             FOR THE NORTHERN DISTRICT OF ALABAMA

                            SOUTHERN DIVISION

UNITED STATES OF AMERICA                     )
                                             )
            v.                               )   UNDER SEAL
                                             )
CHRISTOPHER A. MCNABB                        )
(a.k.a. “RUDY”)                              )

                              INDICTMENT

COUNT ONE: [18 U.S.C. § 922(g)(1)]

      The Grand Jury charges:

      That on or about April 30, 2018, in Jefferson County, within the Northern

District of Alabama, the defendant,

                 CHRISTOPHER A. MCNABB (a.k.a. “RUDY”),

after having been convicted on November 2, 2016, in the Circuit Court of St. Clair

County, Alabama, of the offense of Unlawful Possession of a Controlled

Substance, in case number CC-2016-202; on September 9, 2015, in the Circuit

Court of St. Clair County, Alabama, of the offense of Unlawful Possession of a

Controlled Substance, in case number CC-2015-46; on June 27, 2000, in the
                                         1
      Case 2:18-cr-00538-KOB-JHE Document 1 Filed 10/29/18 Page 2 of 5




Circuit Court of Jefferson County, Alabama, of the offense of Robbery, Second

Degree, in case number CC-96-60; on December 18, 1997, in the Circuit Court of

Shelby County, Alabama, of the offense of Unlawful Breaking and Entering a

Vehicle, two counts, in case numbers CC-96-118 and CC-96-116; crimes

punishable by imprisonment for a term exceeding one year, did knowingly possess

firearms and ammunition, that is, a Davis Industries Model P380, .380 caliber

pistol, a Bryco Arms Model 38, .380 caliber pistol, and .270 caliber and .25 caliber

ammunition, which had been shipped and transported in and affecting interstate

commerce, in violation of Title 18, United States Code, Section 922(g)(1).

COUNT TWO: [26 U.S.C. ' 5861(d)]

      The Grand Jury charges:

      That on or about April 30, 2018, in Jefferson County, within the Northern

District of Alabama, the defendant,

                CHRISTOPHER A. MCNABB (a.k.a. “RUDY”),

knowingly received and possessed a Diamondback Arms Model DB-15, .223

Remington caliber firearm, with a barrel length of less than 16 inches and an

overall length of less than 26 inches, as defined in Section 5845(a) of Title 26,

which firearm was not registered to him in the National Firearms Registration and

Transfer Record, in violation of Title 26, United States Code, Section 5861(d).

                                          2
      Case 2:18-cr-00538-KOB-JHE Document 1 Filed 10/29/18 Page 3 of 5




COUNT THREE: [26 U.S.C. ' 5861(d)]

      The Grand Jury charges:

      That on or about April 30, 2018, in Jefferson County, within the Northern

District of Alabama, the defendant,

                CHRISTOPHER A. MCNABB (a.k.a. “RUDY”),

knowingly received and possessed a SWD Model M-11, 9mm Luger caliber

machinegun, as defined in Section 5845(b) of Title 26, which machinegun was not

registered to him in the National Firearms Registration and Transfer Record, in

violation of Title 26, United States Code, Section 5861(d).

COUNT FOUR: [18 U.S.C. § 842(i)(1)]

      The Grand Jury charges:

      That on or about April 30, 2018, in Jefferson County, within the Northern

District of Alabama, the defendant,

                CHRISTOPHER A. MCNABB (a.k.a. “RUDY”),

after having been convicted on November 2, 2016, in the Circuit Court of St. Clair

County, Alabama, of the offense of Unlawful Possession of a Controlled

Substance, in case number CC-2016-202; on September 9, 2015, in the Circuit

Court of St. Clair County, Alabama, of the offense of Unlawful Possession of a

Controlled Substance, in case number CC-2015-46; on June 27, 2000, in the

                                         3
      Case 2:18-cr-00538-KOB-JHE Document 1 Filed 10/29/18 Page 4 of 5




Circuit Court of Jefferson County, Alabama, of the offense of Robbery, Second

Degree, in case number CC-96-60; on December 18, 1997, in the Circuit Court of

Shelby County, Alabama, of the offense of Unlawful Breaking and Entering a

Vehicle, two counts, in case numbers CC-96-118 and CC-96-116; crimes

punishable by imprisonment for a term exceeding one year, did knowingly receive

and possess explosives, that is, three (3) shock tube explosive detonators, which

had been shipped and transported in and affecting interstate commerce, in violation

of Title 18, United States Code, Section 842(i)(1).

                         NOTICE OF FORFEITURE
                   [18 U.S.C. § 924(d) and 28 U.S.C. § 2461(c)]

       The allegations contained in this Indictment are hereby realleged and

incorporated by reference for the purpose of alleging forfeiture pursuant to 18

U.S.C. § 924(d) and 28 U.S.C. § 2461(c).

       Upon conviction of Count One, Two, Three or Four, the defendant,

CHRISTOPHER A. MCNABB (a.k.a. “RUDY”), shall forfeit to the United

States of America, pursuant to 18 U.S.C. § 924(d) and 28 U.S.C. § 2461(c), all

firearms, ammunition and explosives involved in or used in the commission of

the offense, including, but not limited to, a Davis Industries Model P380, .380

caliber pistol, bearing serial number AP436326; a Bryco Arms Model 38, .380


                                          4
     Case 2:18-cr-00538-KOB-JHE Document 1 Filed 10/29/18 Page 5 of 5




caliber pistol, bearing serial number 334358; a Diamondback Arms Model

DB-15, .223 Remington caliber firearm, bearing serial number DB1805717; an

SWD Model M-11, 9mm Luger caliber machinegun, bearing serial number 86-

0008613; .270 caliber and .25 caliber ammunition; and three (3) shock tube

explosive detonators.

A TRUE BILL


/s/ Electronic Signature
FOREPERSON OF THE GRAND JURY
                                           JAY E. TOWN
                                           United States Attorney

                                           /s/ Electronic Signature
                                           KEVIN R. SANCHEZ
                                           Assistant United States Attorney




                                       5
